DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 26, 2018.  Claims 1-9 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 26, 2018 is in partial compliance with the provisions of 37 CFT 1.97 and to the extent possible considered by the Examiner.  The Examiner notes that a copy of the Non-patent literature is missing and accordingly not considered. 

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84, as indicated below. 

The drawings must show every feature of the invention specified in the claims.  Therefore, the outer array being “closed loop” or “open loop”, as recited in claims 2 and 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer array being sinusoidal, arc of fixed radius, arc of varying radius, circle and polygon, as recited in claims 3 and 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, said optical fibers included splitters with multiple optical fibers connected to a single optical fiber, as recited in claims 7 and 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a computer” and “a satellite GPS guidance system”, as recited in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities.

Claims 1-20 are objected to for using both “said” and “the” for referencing a previously introduced claim element.  Correction is required to select either “said” or “the” when referencing a previously introduced claim element.

Claims 1 and 10 are objected to because of the use of a hyphen in “light receiving-light transmitting lens” as it is not entirely clear that the lenses are light receiving, light transmitting, or both.  Corrections are required.

Claims 1 and 10 are objected to because the claim recites that the “outer array” has “at least one focal point”; however, it is the “light receiving-light transmitting lenses” that have the “at least one focal point”.  Corrections are required.

Claims 1 and 10 are objected to because ‘lenses’ is misspelled (e.g. “lens” as opposed to ‘lenses’) on line 4 of claim 1 and line 16 of claim 10.  The Office notes that a plurality of lenses is being claimed, as opposed to a single lens.  Corrections are required.

Claims 1 and 10 are objected to because ‘said’ is misspelled (e.g. “side” as opposed to ‘said’) on line 8 of claim 1 and line 22 of claim 10.  Corrections are required.

Claims 5 and 16 are objected to because the confusing/unnecessary verbiage of “…the other the optical…”, as recited in line 3.  It is suggest that these claims be amended to recite “…a first bundle having optical fiber ends in a different plane from fiber ends of a second bundle”.  Corrections are required.

Claims 7 and 18 recite “…said optical fibers included splitters…”.  It is suggested that “included” be amended to “include”.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 3, 7, 8, 10, 13, 14, 18 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, there is not clear understanding within the Claims or Specification what comprises a “closed loop” and “open loop” outer array.  Correction is required. 

Claims 2 and 13 recite that the outer array consist of a “closed loop” and “open loop”; however, nowhere in the specification does it describe how an outer array can comprise a “closed loop” or an “open loop” nor is there any discussion what components can be utilized to form a “closed loop” or an “open loop”.  Corrections are required.

Claims 3 and 14 recite that the outer array consist of a “closed loop” and “open loop”; however, nowhere in the specification does it describe how an outer array can be “sinusoidal, arc of fixed radius, arc of varying radius, circle and polygon”.  Corrections are required.

Claims 7 and 18 recite that the outer array consist of a “said optical fibers included splitters with multiple optical fibers connected to a single optical fiber”; however, nowhere in the specification does it describe what comprises splitters or how they are formed between multiple optical fibers and/or connected to a single optical fiber”.  Corrections are required.

Claims 8 and 19 recite that the outer array consist of a “wherein said optical fibers are bundled and split with multiple split connected optical fibers ending at predetermined angles so as to split and transmit a single incoming light into multiple transmissions in different directions”; however, nowhere in the specification does it describe what comprises splitters or how they are formed between multiple optical fibers and/or connected to a single optical fiber”.  Corrections are required.

Claim 10 recites “…light receiving sensors that recognize incoming light, including angle and distance, and including computer adjustment to lane positioning”, however, the Specification fails to indicate how the sensor functions and exemplary sensors that may be utilized.  Furthermore, the Specification fails to indicate or give examples of the computer adjustment to lane positioning.  Corrections are required.

Claim 10 recites “…said second vehicle sensor relays angle and distance information to its computer to make necessary lane adjustments to avoid vehicle collision”, however, the Specification fails to indicate how the sensor functions and exemplary sensors that may be utilized.  Furthermore, the Specification fails to indicate or give examples of the computer adjustment to lane positioning.  Corrections are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements includes support structure, such as support structure 83, for mounting the light receiving-light transmitting lens in the arcuate arrangement, as claimed.  

Claims 1 and 10  fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims recite that “said outer array having at least two lenses”; however, it is unclear whether the entire outer array includes a total of “at least two lenses” or each of the “light receiving-light transmitting len[ses]” have the “at least two lenses”.  Corrections are required.

The term/phrase "caution-colored" in claims 1 and 10 is a relative term which renders the claims indefinite.  The term/phrase "caution-colored" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction or clarification is required.

Claims 1 and 10  fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for “the focal point”.  Corrections are required.

Claims 1 and 10  fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for “the each optical fiber”.  Corrections are required.

Claims 1 and 10  fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claim recites “…to receive light passing into said device through at least one lens”; however, unless new lenses are being introduced into the claims, “at least one lens” should be amended to recite “…to receive light passing into said device through a lens of the plurality of light receiving-light transmitting len[ses]”.  Similarly, “…to transmit said light out of said device through at least one different lens” should be amended to recite “…to transmit said light out of said device through another lens of the plurality of light receiving-light transmitting len[ses].  Corrections are required.

Claims 2 and 13  fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, there is no clear understanding what comprise a “closed loop” or an “open loop”.  Corrections are required.

Claims 3 and 14 are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are that lack reference point that the outer array is sinusoidal, arc of fixed radius, arc of varying radius, circle and polygon.  Corrections are required.

Claims 4 and 15 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, there is no indication where or what comprises the “at least four lenses”.  It is suggested that claims 4 and 15 should be amended to recite “…wherein the plurality of light receiving-light transmitting lenses include at least four lenses, each of the at least four lenses being in a different plane”.  Corrections are required.

Claims 5 and 16 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, there is no indication where or what comprises the “a first lens” and “a second lens”.  It is suggested that claims 5 and 16 should be amended to recite “…wherein said optical fibers are grouped in bundles connected from a first lens to a second lens of the plurality of light receiving-light transmitting lenses”.  Corrections are required.

Claims 6 and 17 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, there is no indication where or what comprises the “four to twelve bundles”.  It is suggested that claims 6 and 17 should be amended to recite “…wherein the at least two bundles include four to twelve bundles each having optical fiber ends in different planes”.  Corrections are required.

Claims 7 and 18 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for “said optical fibers”.  Corrections are required.

Claims 9 and 20 are incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are that lack reference point that the outer array being circular.  Corrections are required.

Claim 10 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for “said roadway”, “said autonomous vehicle”, “said second vehicle sensor” and “its computer”.  Corrections are required.

Claim 11 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claims lack antecedent basis for “said autonomous vehicle dual traffic controller system”.  Correction is required.

The Office further notes that issue of independent claims 1 and 10 extend to their dependent through reliance of the independent claim features and are such rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,859,026, to Arents.

As per claim 1, Arents discloses an autonomous vehicle optical fiber-based dual traffic controller device for detecting a second vehicle by a first vehicle, which comprises: a) an outer array, said outer array having a plurality of light receiving-light transmitting lens, said outer array positioned in an arcuate arrangement having at least one focal point and said outer array having at least two lenses selected from the group consisting of caution-colored lenses, colored lenses, clear lenses and combinations thereof (e.g. see Abstract, Fig. 5 and 11, and col. 3, line 36, to col. 4, line 11, wherein an optical assembly is provided, the assembly including a fiber optic bundle 24 transmitting light/images to two lenses 52 and 54 forming an array about a center of viewer 26 and including an outer arcuate portion and both having a focal point, wherein the lenses are clear for viewing therethrough, as shown in Figs. 5-7); b) an inner array of light transmitting optical fibers positioned inside said outer array and directed toward and then away from the focal point of said at least one focal point of side outer array, said each optical fiber of said inner array being positioned to receive light passing into said device through at least one lens and to transmit said light out of said device through at least one different lens (e.g. see Fig. 8, wherein the fiber optic bundle 24 includes a plurality of light pipes 32 that are disposed within the arcuate outer portion of lenses 52 and 54, the plurality of light pipes extends in the same direction of the lenses 52 and 54, and then towards lenses 36 or 39, as shown in Fig. 2).  

As per claim 2, and similarly with respect to claim 13, Arents discloses the features of claim 1 and 10, respectively, and further discloses wherein said arcuate arrangement of said outer array is selected from the group consisting of closed loop and open loop (e.g. see Figs. 5-7, notwithstanding issues under 35 USC 112, the outer circumference of lenses 52 and 54 form a closed loop).

As per claim 3, and similarly with respect to claim 14, Arents discloses the features of claim 1 and 10, respectively, and further discloses wherein said arcuate arrangement of said outer array is selected from the group consisting of sinusoidal, arc of fixed radius, arc of varying radius, circle and polygon (e.g. see Figs. 5-7, notwithstanding issues under 35 USC 112, the outer circumference of lenses 52 and 54 forms a fixed radius).

As per claim 4, and similarly with respect to claim 15, Arents discloses the features of claim 1 and 10, respectively, and further discloses wherein there are at least four lenses, each being in a different plane from the others (e.g. see Figs. 2 and 5-7, wherein the device includes lenses 39, 41, 52 and 54, all of which are in different lateral planes).

As per claim 5, and similarly with respect to claim 16, Arents discloses the features of claim 1 and 10, respectively, and further discloses wherein said optical fibers are grouped in bundles connected from a first lens to a second lens, and there are at least two bundles in said inner array, including a first bundle having optical fiber ends in a different plane from the other the optical fiber ends of a second bundle (e.g. see Figs. 2, 5-7, 9, and 11, wherein there are at least two different bundles of optical fibers, each of which are connected to different lenses 39, 41, 52 and 54, all of which are in different lateral planes).


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arents, in view of Official Notice.

As per claim 6, and similarly with respect to claim 17, Arents discloses the features of claim 5 and 16, respectively, but fails to disclose wherein there are four to twelve bundles in said inner array, each having optical fiber ends in a different plane from the optical fiber ends of the other bundles.  However, the Office notes that Arents teaches two different bundles of optical fibers, each of which providing different resolution for the viewer 26.  The Office further notes that it would be a matter of designer’s choice on the number of resolutions to generate, which would include four or more resolutions and hence bundles.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the optical device of Arents to include four or more bundles to form four or more different resolutions to provide a view with more ability to exam an environment.

As per claim 7, and similarly with respect to claim 18, Arents discloses the features of claim 1 and 10, respectively, but fails to disclose wherein said optical fibers included splitters with multiple optical fibers connected to a single optical fiber.  However, it is well known in the art of light pipes, and the like, that splitters are commonly used for dispersing light along different axes.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the optical device of Arents to include splitters for providing lighting to more than one subject.

As per claim 8, and similarly with respect to claim 19, Arents discloses the features of claim 1 and 10, respectively, but fails to disclose wherein said optical fibers are bundled and split with multiple split connected optical fibers ending at predetermined angles so as to split and transmit a single incoming light into multiple transmissions in different directions.  However, it is well known in the art of light pipes, and the like, that splitters are commonly used for dispersing light along different axes.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the optical device of Arents to include splitters for providing lighting to more than one subject.

As per claim 9, and similarly with respect to claim 20, Arents discloses the features of claim 1 and 10, respectively, but fails to disclose wherein said arcuate arrangement of said outer array is circular and includes caution-colored lenses that are colored selected from the color group consisting of red, orange, yellow and combinations thereof.  The Office notes that it would be a matter of designer’s choice on a particular color to be used for used for achieving a particular effect, such as for reducing glare.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the optical device of Arents to include utilizing particular colors for reducing glare or otherwise to aid a user in achieving prolonged viewing.

Potential Allowable Subject Matter
Subject to all of the non-prior art issues, claim 10, as well as its dependents, includes subject matter not found in the prior art, as indicated below.

As best that could be understood, the feature of dual traffic controller devices that transmits light from a first autonomous vehicle to a second autonomous vehicle, wherein the second autonomous vehicle relays to the first autonomous vehicle angle and distance information for the first autonomous vehicle to make adjustments and avoid collision, when considered in view of other claim features, renders independent claim 10, as well as dependent claims 11 and 12, novel and non-obvious in view of the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Patent Nos. 5,384,458, 5,892,867, 10,957,030, and Patent Publication Nos. 2008/0069500 and 2018/0094786, all of which relate to the transmission of light and images through light pipes and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669